DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 3, 2021 and August 20, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Chinese Application No. 201811000626.7, filed on August 20, 2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remein et al, U.S. Patent Application Publication No. 20170026128 A1 (hereinafter Remein).

Regarding Claim 1, Remein discloses a data processing method (e.g., ¶ [0003] [0004], data stream transaction), comprising: obtaining at least two data signals from different media access control (MAC) clients (e.g., FIG. 3A, MAC layers 302; ¶ [0004] [0027], receive MAC client information on different channels, or different MAC layers); performing interleaving processing on the at least two data signals from the MAC clients (e.g., FIG. 3A; ¶ [0003] [0027], multiplex data signals through reconciliation sublayer of MAC clients), to generate an interleaved media independent interface (xMII) signal (e.g., FIG. 3A; ¶ [0027], send multiplexed signal to XMII); and sending the interleaved xMII signal to a physical coding sublayer (PCS) (e.g., FIG. 3A; ¶ [0027], send multiplexed signal through XMII to PCS), so that the PCS encodes the interleaved xMII signal to generate an encoded signal (i.e., physical coding sublayer performs encoding processing).

Regarding Claim 2, Remein discloses all the limitations of the method according to claim 1.
Remein discloses further comprising: generating first indication information used to instruct the PCS to encode the interleaved xMII signal (e.g., FIG. 3A; ¶ [0027], send multiplexed signal through XMII to PCS (i.e., general indication as part of protocol to send the xMII signal to PCS (e.g., FIG. 3A)); and sending the first indication information to the PCS, so that the PCS encodes the interleaved xMII signal based on the first indication information, to generate the encoded signal (i.e., physical coding sublayer performs encoding processing (indication in this case is interpreted by Examiner to be inherent part of signal transmission protocol through the disclosed layers)).

Regarding Claim 10, Remein discloses a data processing method (e.g., ¶ [0005] [0028], data stream reception, processing), comprising: obtaining a media independent interface (xMII) signal (e.g., FIG. 3A; ¶ [0027], receive signal (e.g., ¶ [0004, intended destination for packet stream]) through media depended interface that had gone through xMII in transmitter), wherein the xMII signal is a signal obtained after a physical coding sublayer (PCS) decodes an encoded signal (e.g., ¶ p09028], inverse multiplexing that had occurred at the transmission end (reverse of the coding process described in FIG. 3A and ¶ [0027])); and performing deinterleaving processing on the xMII signal to obtain at least two data signals from different media access control (MAC) clients (e.g., ¶ [0028], inverse multiplexing to retrieve the MAC client information of data streams disclosed in ¶ [0004] [0027]).

Regarding Claim 12, Remein discloses a data processing apparatus (e.g., FIG. 2, network element 200), comprising: an obtaining unit (e.g., FIG. 2, transceiver 220), a processing unit (e.g., FIG. 2, processor 230), and a sending unit (e.g., FIG. 2, transceiver 220) to perform operations that are functionally similar to the method of claim 1. Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 12.

Regarding Claim 13, Remein discloses all the limitations of the apparatus according to claim 12.
The functional limitations of Claim 13 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 13.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 6, 7, 9, 11, 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Remein in view of Su et al, U.S. Patent Application Publication No. 20160197743 A1 (hereinafter Su).

Regarding Claim 3, Remein discloses all the limitations of the method according to claim 2.
Remein does not expressly disclose wherein the first indication information is further used to indicate a type of the interleaved xMII signal.
Su discloses wherein the first indication information is further used to indicate a type of the interleaved xMII signal (e.g., ¶ [0040], as part of MAC group multiplexing (e.g., ¶ [0059]), the MAC group identifier may be added at the MAC layer or an upper layer (a layer above the MAC layer) as part of according to, for example, a service to which the data belongs (i.e., XMII signal may carry information for particular MAC services within)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of multiplexing different MAC Information through MII, as disclosed by Remein, with the disclosure of XMII multiplexing different MAC service types, as disclosed by Su. The motivation to combine would have been to support customer requirements (Su: e.g., ¶ [0040]).

Regarding Claim 6, Remein discloses all the limitations of the method according to claim 1.
Remein does not expressly disclose the limitations as recited.
Su discloses wherein the at least two data signals from the MAC clients comprise a data signal from a first-type MAC client (e.g., ¶ [0040], MAC group identifier may be added at the MAC layer according to a service to which the data belongs), and the obtaining, by a first sublayer, at least two data signals from different MAC clients comprises: obtaining, by the first sublayer in an arrival slot of the data signal from the first-type MAC client  (e.g., ¶ [0059] [0060], timeslot corresponding to MAC layer data), the data signal from the first MAC client (e.g., ¶ [0059], from the MAC group); and sending, in a sending slot that is of the data signal from the first-type MAC client and that is in one cycle, the data signal from the first-type MAC client (e.g., ¶ [0059] [0060], send the MAC layer data).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of multiplexing different MAC Information, as disclosed by Remein, with the disclosure of multiplexing different MAC service types, as disclosed by Su. The motivation to combine would have been to support customer requirements (Su: e.g., ¶ [0040]).

Regarding Claim 7, Remein discloses all the limitations of the method according to claim 1.
Remein discloses and the obtaining, by a first sublayer, at least two data signals from different MAC clients comprises: directly obtaining, by the first sublayer, the data signal from the second MAC client  (e.g., FIG. 3A, MAC layers 302; ¶ [0004] [0027], receive MAC client information on a different channel), the data signal from the second MAC client (e.g., FIG. 3A; ¶ [0003] [0027], data from MAC layer on different channel), buffering the data signal from the second MAC client (e.g., ¶ [0029], channel buffer); and sending, in a sending slot that is of the data signal from the first-type MAC client and that is in one cycle, the data signal from the first-type MAC client (e.g., ¶ [0059] [0060], send the MAC layer data).
Remein does not expressly disclose wherein the at least two data signals from the MAC clients comprise a data signal from a second-type MAC client, and sending, in a predefined sending slot of the data signal from the second MAC client, the data signal from the second MAC client.
Su discloses wherein the at least two data signals from the MAC clients comprise a data signal from a second-type MAC client (e.g., ¶ [0040], MAC group identifier may be added at the MAC layer according to a [different] service to which the data belongs), and sending, in a predefined sending slot of the data signal from the second MAC client, the data signal from the second MAC client (e.g., ¶ [0059] [0060], send the MAC layer data [for different MAC group]).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of multiplexing different MAC Information, as disclosed by Remein, with the disclosure of multiplexing different MAC service types, as disclosed by Su. The motivation to combine would have been to support customer requirements (Su: e.g., ¶ [0040]).

Regarding Claim 9, Remein discloses all the limitations of the method according to claim 1.
Remein does not expressly disclose the limitations as recited.
Su discloses wherein the at least two data signals have different media access control layer identifiers (MAC IDs) (e.g., ¶ [0059], MAC group ID), and the at least two data signals have different sending slots in a same cycle (e.g., ¶ [0059], transmit data from different MAC groups in different time slots).  
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of multiplexing different MAC Information, as disclosed by Remein, with the disclosure of multiplexing different MAC service types in different time slots, as disclosed by Su. The motivation to combine would have been to support customer requirements (Su: e.g., ¶ [0040]).

Regarding Claim 11, Remein discloses all the limitations of the method according to claim 10.
The functional limitations of Claim 11 are similar to claim 9. Therefore, the reasoning used in the examination of claim 9 shall be applied to claim 11.  

Regarding Claim 14, Remein discloses all the limitations of the apparatus according to claim 13.
The functional limitations of Claim 14 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 14.  

Regarding Claim 17, Remein discloses all the limitations of the apparatus according to claim 13.
The functional limitations of Claim 17 are similar to claim 6. Therefore, the reasoning used in the examination of claim 6 shall be applied to claim 17.  

Regarding Claim 18, Remein discloses all the limitations of the apparatus according to claim 12.
The functional limitations of Claim 18 are similar to claim 7. Therefore, the reasoning used in the examination of claim 7 shall be applied to claim 18.  

Regarding Claim 20, Remein discloses all the limitations of the apparatus according to claim 12.
The functional limitations of Claim 20 are similar to claim 9. Therefore, the reasoning used in the examination of claim 9 shall be applied to claim 20.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Remein in view of Graber et al, U.S. Patent Application Publication No. 20190312715 A1 (hereinafter Graber).

Regarding Claim 4, Remein discloses all the limitations of the method according to claim 2.
Remein discloses start of frame delimiter for the processed data packets transitioned through MII, but does not expressly disclose wherein the first indication information is further used to indicate the interleaved xMII signal used for a start symbol and/or an end symbol of frame delimitation.
Graber discloses wherein the first indication information is further used to indicate the interleaved xMII signal used for a start symbol and/or an end symbol of frame delimitation (e.g., ¶ [0075] [0076], XII asserts whether data is sent, and end of data delimitation is provided)
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of multiplexing different MAC Information through MII with start and end frame delimitation, as disclosed by Remein, with the disclosure of indication through MII of data location within the frame, as disclosed by Graber. The motivation to combine would have been signal data presence (Graber: e.g., ¶ [0075]).

Regarding Claim 15, Remein discloses all the limitations of the apparatus according to claim 13.
The functional limitations of Claim 15 are similar to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 15

Allowable Subject Matter
Claims 5, 8, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, dependent from claim 1, and claim 16, dependent form claim 12, the prior art of record fails to disclose individually or in combination or render obvious the limitation of a processing mode of interleaving, in one cycle, the at least two data signals from the MAC clients based on a preset interleaving cycle table that correspond to the at least two data signals from the MAC clients.  Prior art of record discloses interleaving, in one cycle, the at least two data signals from the MAC clients based on sending slots, as may be seen in Su, above (e.g., ¶ [0059] [0060]).
 Regarding Claim 8, dependent from claim 1, and claim 19, dependent form claim 12, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the processing unit is further configured to activate a carrier sense (CRS) signal, and the CRS is used to suppress a rate of obtaining the data signal.  These limitations are neither taught nor suggested by the prior art of record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471